Bond, J.
Plaintiffs are husband and wife. The latter became seized of a fee in the land desgribed in the petition by the death of her mother, subject to an incumbrance of about $650. This was paid off by the father Of the husband, and thereupon plaintiffs executed to him a warranty deed to the land and he conveyed, it to a trustee for the benefit of plaintiffs for life, with *372remainder in fee to their children. The petition asks a divestiture of title under the latter deed, and a reformation of the warranty deed so as to make it a conveyance in trust to secure $650, advanced by the grantee therein.
It is evident we have no jurisdiction of this case under the constitutional provision vesting exclusive appellate jurisdiction in the supreme court of all cases involving the title to real estate. It has recently been held by that tribunal, that a suit to set aside a deed of trust for fraud in its procurement is one “which involves the title to real estate within the meaning of the constitution.” Overton v. Overton, 131 Mo. loc. cit. 566; Wells v. Leitman, 60 Mo. App. 37. The cause will, therefore, be transferred to the supreme court.
All concur.